Citation Nr: 1547440	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  13-24 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for bilateral knee disabilities, to include as secondary to service-connected residuals, contusion of sacral and coccygeal areas.

2. Entitlement to service connection for erectile dysfunction, to include secondary to the service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1969 until December 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current knee disorders are related to his service-connected residuals of contusion of sacral and coccygeal areas.  The record includes diagnoses of chondromalacia of the patella left knee with baker's cyst and small effusion, as well as patellofemoral syndrome of the right knee. (See June 2010 VA medical examination). 

In an August 2009 medical letter, the Veteran's private physician opined that the Veteran developed knee pain as a "likely" result of a gait abnormality related to his back condition.  

In an April 2010 letter, the Veteran's private medical provider opined that the Veteran's bilateral knee pain is a direct effect from a back injury he suffered in-service.  The provider did not indicate what records were considered in providing that opinion.  

Following a June 2010 VA medical examination, the examiner opined that it is not likely that the Veteran's bilateral knee conditions are a direct or proximate result of his service connected sacral and coccygeal injuries.  The examiner did not include a rationale for that opinion.  In a July 2013 addendum, a VA examiner noted the private statements submitted in support of the claim as well as medical evidence of record and opined that the Veteran's bilateral knee conditions are less likely than not proximately due to, or the result of, the Veteran's service-connected back condition. The examiner conceded that it is probable that the Veteran's service-connected radiculopathy "could be" causing the Veteran some referred knee pain. 

Neither VA examiner offered an opinion as to whether the Veteran's service connected disabilities has aggravated his knee disabilities.  

Based on the above, the Board finds that a supplemental opinion is needed in regard to whether the Veteran's bilateral knee condition has been aggravated by any of his service connected disabilities.

Additionally, the Veteran contends that he experiences erectile dysfunction due to his service-connected disabilities.  While the claim has been developed with a focus on a connection to PTSD, the Veteran is also service-connected for numerous other disabilities, and takes medication for those disabilities also.  Thus, consideration should include whether the claimed erectile dysfunction is secondary to any of the Veteran's service-connected disabilities.  

Opinions obtained to date do not consider the effect of the Veteran's other service-connected disabilities on his erectile dysfunction nor do they include adequate opinions on aggravation.  Thus, the claim must be remanded for another opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental clinical opinion in regard to the Veteran's bilateral knee condition. The claims file should be made available for the clinician to review. The clinician is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's bilateral knee condition is related to, or aggravated by, his military service and if not, whether it is at least as likely as not that the Veteran's bilateral knee condition is a result of, or aggravated by, any of his service connected disabilities, to include the service-connected residuals, contusion of sacral and coccygeal areas and radiculopathy of the lower extremities. If the examiner cannot provide an opinion without an examination, the Veteran should be scheduled for an examination.  

The examiner should address the relationship, if any, between the Veteran's service-connected lower extremity radiculopathy and any diagnosed knee disability.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  Obtain a supplemental clinical opinion in regard to the Veteran's erectile dysfunction. The claims file should be made available for the clinician to review. The clinician is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's erectile dysfunction is related to, or aggravated by, any of his service connected disabilities.  If the examiner cannot provide an opinion without an examination, the Veteran should be scheduled for an examination.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal. If any of the benefits sought on appeal are not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


